(jo^riw&j !9-/3i/"f                   DtrOH^-omH-cji/
"SUSPECTS TRYING TO DEMOLISH REGINA SOPHUS TO LIENG TO THE
                          STATE"                              FILED IN
                                                       1STCOURT OFAPPEALS
                                                         HOUSTON. TEXAS

                                                        DEC 31 2014
                                                      CHRISjg>PHJ=R A. PRINE
    ALL NAMES ARE INCLUDED OF INVOLVEMENT EXTENDER
                   TO USE REGINA SOPHUS




        "PLAYING AS IF THEY PROCEEDING TO DO A JOB'




                      VANESSA SMITH




                      DON SURRONNO




                           RE-RE




                     PATTRICKMASSIE




                      LARRY LAZARD




                     MICHAEL MILBURN
3643 N. MacGregor Way

Houston, Texas 77004



Playinglike they doing a job.. .Suspects continue to use Regina Sophus. Took a bulb out of my
head that consists of: so call church of using Regina Sophus. Terrorize every keycard; keycard
consists of Exhibits turn into "Court of Appeals", pointing the finger, included upon names,
using a keycardof instillment. Installment consistof childmolestation practice they installment
every night of child molester, tamper with body.. ."parts to cover up evidences.
       -   Brain Ultarmentation


       -   Gallipropsys, Swap Gallipropsys

       -   Tamper with respiratory

       -   Veil Platinum - New Hope Apts. 320 Hamilton Street Houston, TX 77022

       -   Stem rays- 9701 Stella Link Rd. The Royale Apts. Houston, TX 77025

       -   Police Officers, Decord

       -   A large amount of keycards (Exhibits)

       -   Splint located on spinal cord



Suspects went through everything they stole.. ..re-recorded over.. ..created fraud
recording...Suspectsholding keycards for hostage, particularkeycards, they tell the reading
behind exhibits. Suspects holding keycards hostage for their sister, daughter, mother, father.
Keycards belong to Regina Sophus. Keycards consist of lawsuit, in being fully detail of the
reading.. .Gallipropsy, what I'm really entitled from the people. Names included are #1 suspect,
using brain ultarmentation for readings, also recording. Brain ultarmentation supposed to be
against the law. They don't do their job, using a remix behind brain ultarmentation. Plays on
recorder to stop their harassment, an invasion of privacy.

The threats consist of:

       -   "Pull everything out of her"
       -   Use recorder through computer
       -   Tamper with the body
       -   Brain ultarmentation
       -   Gallipropsy
       -   Swap Gallipropsys
       -   Respiratory
       -   Use machine inside of loft #40...#44 Apartment unit

Suspects use Pastor (Terry K, Anderson) and blame Regina Sophus, use Pastor Sible rivalry for
harassment? Took Pastor so call keycards, stating Regina Sophus is inappropriate for the Pastor.
To assist? Please record. Using a Camille to marry Pastor, choose who they (suspects) have
entrances in. using a computer.. .investigate names of suspects included upon lawsuit. Plays like
the pastor through Instagramming,. .Regina Sophus apartment Unit #40.